Citation Nr: 0719602	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

When this matter was previously before the Board in January 
2007, it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Board noted in the January 2007 remand, the veteran 
reports that he has PTSD at least in part due to a February 
1973 in-service assault.  February 1973 hospitalization 
records reflect that the veteran was treated for "severe 
facial lacerations" resulting from an alleged beer bottle 
while the veteran was on liberty, and in September 1973, the 
RO granted service connection for disfiguring scars of the 
left side of the face and left eyelid and assigned the 
current 30 percent evaluation.

In prosecuting his claim, the veteran reported stressors 
related to his alleged service in the Republic of Vietnam.  
In this regard, the Board notes that the National Personnel 
Records Center reported that there was no evidence that the 
veteran had any service in the Republic of Vietnam, and his 
DD Form 214 does not show that he was awarded any decorations 
indicating Vietnam service, e.g., a Vietnam Service Medal.  

In January 2007, the Board remanded this claim because post-
service medical records included multiple diagnoses of PTSD 
but there was no competent medical evidence linking the PTSD 
to the non-combat stressor.  On remand, the examiner who 
conducted the February 2007 VA psychiatric examination 
diagnosed the veteran as having PTSD, but indicated that she 
was unable to state, without resort to speculation, whether 
it was related to the in-service assault that resulted in the 
veteran's facial scars or to "a combination of his overall 
stressor experiences in Vietnam and in North Carolina."  
Because the examiner's impression is based on a partially 
inaccurate factual history, the Board regrettably finds that 
another remand is necessary to determine if the veteran has 
PTSD as a result solely of the February 1973 injury, the only 
confirmed in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should send the veteran's 
claims folder to the examiner who 
conducted the February 2007 VA 
psychiatric examination, or if the 
examiner is no longer available, a 
suitable replacement, to request that 
he or she prepare an addendum to 
February 2007 VA psychiatric 
examination report.  The claims file 
must be made available to the examiner 
in conjunction with the examination.  
The veteran need not be re-examined 
unless an examination is deemed 
necessary.  If another psychiatric 
evaluation is deemed necessary, all 
indicated testing should be 
accomplished.  The claims folder should 
be made available to and reviewed by 
the examiner.  The examiner should rule 
in or exclude a diagnosis of PTSD based 
solely on the veteran's confirmed in-
service stressor, i.e., the February 
1973 assault.  All examination findings 
and a complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
legible report.  

2.	Thereafter, the AMC should readjudicate 
the veteran's claim.  If the benefit 
sought is not granted, the AMC should 
issue the veteran and his 
representative a supplemental statement 
of the case and provide them an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


